Appeal brings for review order and decree dismissing bill of complaint after testimony taken before the chancellor on issues presented by the pleadings. *Page 704 
Appellant has posed three questions for consideration by us but the three questions so posed resolve themselves into the one simple proposition, viz: Does the evidence as reflected by the record support the order and decree?
The record has been carefully examined and considered in the light of briefs and of argument of counsel at the bar of this Court, and we find that the order and decree of the court below is amply supported and is in accord with the weight of the evidence.
The order and decree is affirmed.
So ordered.
BROWN, THOMAS and SEBRING, JJ., concur.